Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application filed on 06/28/2021 in which claims 21-40 of the instant application are pending and ready for examination as of the preliminary amendment filed on 10/27/2021.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 06/28/2021 and 06/28/2022.

Drawings

The Examiner contends that the drawings submitted on 06/28/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-24 of U.S. Patent No. 11,051,022. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-24 of U.S. Patent No. 11,051,022, either singularly or in combination, contain each and every element and/or render each and every element of claims 21-40 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Francois et al. (“Chroma residual scaling with separate luma/chroma tree”) relates to chroma residual scaling used in the in-loop reshaping technique. Chroma residual scaling may use the top or left luma sample neighboring the luma block co-located with the top-left sample of the chroma block. In addition, only the neighboring luma samples inside the current VDPU are used. The latency is in this case reportedly further reduced (abstract). Francois was cited in Applicant’s Information Disclosure Statement filed on 06/28/2022.

Zhao et al. (US 2020/0329257) discloses that an apparatus of video decoding can include circuitry configured to receive a lossless mode flag associated with a current block indicating whether a lossless coding mode is applied to the current block, determine that a lossy coding mode is not applied to the current block when the lossless mode flag indicates that the lossless coding mode is applied to the current block, and reconstruct the current block with the lossy coding mode disabled (abstract).

Zhang et al. (US 2017/0359595) discloses a device for decoding video data that determines that a current block of video data is coded using a linear model prediction mode; for the luma component of the current block, determines reconstructed luma samples; based on luma samples in a luma component of one or more already decoded neighboring blocks and chroma samples in a chroma component of the one or more already decoded neighboring blocks, determines values for linear parameters, wherein the luma samples in the luma component of the one or more already decoded neighboring blocks comprise luma samples from a starting line in the luma component of the one or more already decoded neighboring blocks, wherein the starting line in the luma component of the one or more already decoded neighboring blocks is at least one line removed from a border line of the luma component of the current block. (abstract).

Liu et al. (US 2018/0048909) discloses a method and apparatus of video coding using IntraBC (Intra Block Copy) mode. The system derives a block vector pointing from the current block to a reference block within a reconstructed pixel area of the current picture. If the block vector is at the fractional-pel resolution, the block vector is restricted so that neighboring pixels at integer-pel locations around fractional-pel reference pixels of the reference block for generating the fractional-pel reference pixels of the reference block using an interpolation filter are all available within the reconstructed pixel area. In another embodiment, the unavailable reference pixels for interpolation to generate fractional-pel reference pixels are padded (abstract).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 21, 30, and 38, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/
Primary Examiner, Art Unit 2482